 146DECISIONSOF NATIONALLABOR RELATIONS BOARDFiftyDivision,Hayes-Albion CorporationandLocal107 of the International Union Allied IndustrialWorkers of America AFL-CIO. Case 8-CA-5839April 28, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn November 20, 1970, Trial Examiner Benjamin A.Theeman issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trail Examiner's Decision. The Trial Examinerfurther found that Respondent had not engaged in cer-tain other unfair labor practices alleged in the com-plaint. Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer'sDecision, the exceptions, the brief, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner to the extent they are consistent withthe following:The record shows that for many years the standardprocedure among the original equipment manufacturer(O.E.M.) companies (of which the Respondent is one)has been for the more complicated tools and dies usedby them to be constructed by outside shops. While theO.E.M. companies had possession of these tools anddies, ownership remained with the customer, such as:General Motors, Chrysler, etc., for whom the O.E.M.companies, and in this instance the Respondent, madeframes, etc.When the tools and dies are outdated orworn out they are scrapped and the cash proceeds fromsuch sales are given to the owner-customer.Concerning the Respondent's operations, undis-puted testimony establishes that for many years priorto November 1969 it was also the practice and customfor Respondent's toolroom employees to maintain andrepair these tools and dies and to build simple dies.However, prior to November 1969 Respondent hadalso sent maintenance and repair work and simple diesfor construction to outside shops. The sending out ofsuch work was done usually, but not always, whenthere was sufficient work in the toolroom to keep theemployees busy. Starting in November 1969, when190 NLRB No. 18toolroom employees were on layoff, or were being laidoff because of lack of work, it is alleged that Respond-ent sent to outside shops toolroom work upon whichthe toolroom employees could work. Hastreiter, com-mittee chairman for the Union, testified that if thiswork had not been sent out, the toolroom employeeswould have been fully employed during the period inquestion, November 1969 to June 1970.' The Respond-ent on the other hand attributed the layoffs to the factthat there was not sufficient toolwork to do.The record shows that the usual function of the tool-room dealt with the maintenace and repair of tools anddies after they were delivered to Respondent for use inproduction. In particular, toolroom employees mademodifications and changes as required to accommodatethe tools or dies to Respondent's operations; to repairdamage; to replace wornout parts, or to correct certainminor problems with the tools and dies when they ar-rived from outside shops. In some cases, the toolroomemployees dismantled old dies and reconstruct the newwhere necessary.A meeting was held on February 19, 1970, to discussthe layoffs, and during the meeting Hastreiter re-quested information about toolwork being done out-side. Adams, the plant manager, replied that he did notfeel that he had to give him this list of dies that werebeing made on the outside. Adams further stated thatthis had not been done since the plant started in 1950,that it was management's prerogative, and that toolshad never been made in the plant.On March 5, the Union filed two grievances withregard to this matter. In the first, reference was madeto the February 19 meeting and to the Union's requestfor "a list of maintenance, tool or production workcontracted out.... " The grievance went on to statethat the Union needed "this list to determine settlementof grievances.... " Respondent denied the requeststating that the lists "are strictly company informationand are not going to be issued to non-company person-nel....This is a management right." In the secondgrievance the Union stated that toolwork has been con-tracted out since November 5, 1969, when toolroomemployees were laid off, and that, if enough toolworkhad been kept in the plant as was past practice, produc-tion employees would have not been laid off and thetoolroom employees would not have taken a reductionin pay. The Respondent in its denial stated that newtoolwork has always been placed in outside shops, "ex-cept what work our toolroom personnel was capable ofperforming on a feasible and time basis."'The record shows that the number of employees in the toolroom inNovember 1969 was 14. Starting in November, Respondent began to lay offtoolroom employees. By June 1970, the number of toolroom employees waseight.Of the six laid off, five went to the production line at lesser pay inaccord with the seniority program in the plant. One quit. The five that wentto production caused the layoff of an equal number of production employees. FIFTY DIVISION, HAYES-ALBION CORP.147The Trial Examiner found that under the circum-stances of this case and the record as a whole, it isunclear whether Hastreiter's data request was a requestfor data involving "contracted out work ... that couldhave been easily performed by the tool room" orwhether it was a request for data involving work ortooling that "does not belong to the company," "whensuch tooling has never been built in the plant or thecompany." The Trial Examiner further found that asoriginal tooling had never been performed in the tool-room and as no showing has been made that the toolingperformed by outside shops affects the wages, hours,working conditions, or other conditions of employmentin the toolroom, the Union's request was ambiguousand the Respondent's failure to comply with such re-quest did not constitute a refusal to bargain within themeaning of Section 8(a)(5) of the Act. In the absenceof exception thereto, we adopt the Trial Examiner'sfindingpro formaand hereby dismiss this allegation ofthe complaint.The Trial Examiner does find that during the periodin question toolroom work which could have been per-formed by toolroom employees was sent to outsideshops. This fact he finds is undisputed. The work, hefinds, included maintenance and repair on tools anddies and the manufacture of steel dies for fan blades anda series of simple roll section transfer dies. He con-cluded that the sending out of toolroom work afterNovember 1969 constituted a change in the workingconditions of the toolroom employees and such a uni-lateral change without notice to, or negotiation with,the Union was in derogation of Respondent's duty tobargain and was violative of Section 8(a)(5) of the Act.Contrary to the Trial Examiner, we find upon reviewof the record herein that there is no clear evidence thatthe work performed by outside shops during the periodin question did in fact include any work normally per-formed by toolroom employees. To support a violationof the Act, it was necessary for the General Counsel toestablish by a preponderance of the evidence that thework in question included unit work.A review of the record indicates to us that (contraryto the Trial Examiner) conflicting views have been setforth as to whether or not the unit employees haveperformed such work in the past. In this regard, Has-treiter testified that the reason for the cutdown in thetoolroom was because new work was sent out thatcould have been kept in the toolroom, mainly, a fanblade die that was rebuilt and the DIM 18, 19, 20, 21,and 23 dies. Hastreiter, when he was asked what workhad been performed in the past that was either the sameas or similar to the above work, stated that they (tool-room employees) had made new steels for fan blade diesand had done similar work before and that they hadbuilt roll section dies for the 56, 73, 77, and 78, theDIM 9's. He identified the 5673's, the DIM 9's, the5677's, and 78's as being similar to the above dies madeby the outside shops during this period of time. Con-cerning the one fan blade die sent out, Hastreiter statedthat the toolroom employees made steel for this die andothers in 1969. He also stated that the toolroom em-ployees had made new steels for the D 1 M 9's in 1969and 1970 and for the 56, 73's in '64.Hastreiter further testified that there had been somediscussion concerning the above work and that at aJanuary meeting of the whole toolroom the Respond-ent informed the employees that one cutoff die that hadbeen made by the toolroom cost twice as much as itshould have.' The DIM 18 to 23 dies were mentionedand Respondent said there were 72 stations involvedand they were sending those out that they could nothandle. Also, in March at a committee meeting, theDIM 23 was discussed and Adams said it was a job forthe engineering department to do. At a committeemeeting inApril, the discussion concerned how manyemployees would be needed in the toolroom for thenext year and the Union was advised that approxi-mately 8 to 10 would be needed. Hastreiter also statedthat in his opinion half of the dies used in Respondent'soperations are of the roll section type and that thetoolroom employees have the facilities, talent, andequipment to build the dies for the Respondent. He alsostated that the toolroom employees have the capabili-ties for building an entire series from blueprints for rollsection dies. However, while alleging this, Hastreiterdid state that the toolroom employees generally onlyrepair such dies and helped with production andmaintenance and built experimental stuff for cutoffdies.Another toolroom employee, Bloir, testified thatduring the period in question repair work was doneoutside on door frame miter dies; namely, the trimmingof the ends of it. Also, there was a D 1 D 12 notched dierepaired on the outside. Hwever, the notched die hadbeen built by an outside shop, and, when it came intoRespondent's plant, it fell apart and was sent back forrepair in keeping with the Respondent's practice ofreturning defective work.The Respondent contends that the building of thebasic tools and dies and all toolwork except the repair-ing of the tools and occasionally minor modification isnot now nor has it ever been the work of the bargainingunit.Respondent further states that its toolroom is ineffect a tool maintenance room and that the toolroomemployees could not build the dies because of the lackof time, ability, and equipment. However, the evidenceshows that Respondent subcontracted out even repairwork in the past, although grievances had been filedbecause the work involved dies that were being used in'Robert Bloir, another toolroom employee and union steward on thesecond shift, testified that they were told that the cutoff die was not competi-tive with the outside shops' work. 148DECISIONSOF NATIONALLABOR RELATIONS BOARDproduction at the time.Babcock,the plant superintend-ent, testified that the two DIM dies built in 1969 or1970 by the toolroom employees are not similar to theDIM 18, 19,20, 21, and 23 dies made by outside shops.Not only are the plans different,but the basic operationis not the same,because of different forms, trims, androll sections.In view of the above factors,we find that while repairwork had been performed both within and outside thetoolroom in the past,it appears that the work done inthe toolroom was limited largely to repair and mainte-nance on tools and dies which were being used in pro-duction at the time such work was required.Moreover,all new tool and dies have been made by outside shopswith the exception of some experimental dies made inthe toolroom with the assistance of the engineeringdepartment.Of the known work performed by the out-side shops during the period in question,the work per-formed on door frame miter dies appears to be repairwork that may have been work that toolroom em-ployees could have performed.However,there is noevidence showing that the toolroom employees haveperformed repair work on this type of dies in the past.Concerning the other dies made by outside shops, theonly claim to the work alleged by the Union is that theyhad done similar work and could perform this work.The fact that they have done similar work is disputedand, even assuming that they could do the work if giventhe opportunity,the evidence shows that the functionof the toolroom was to repair and maintain existingtools and dies and to on occasion build experimentaldies.Furthermore,while it may be true that, if Re-spondent had not sent this work out, there may nothave been a need to lay off toolroom employees, theRespondent was nevertheless under no obligation toalter its past practice in order to avoid a layoff, Themaximum employment at the plant has been about 300.During the winter of 1969-70 this employment de-creased to between 98 and 115;There is no evidence ofunion animosity and, as the parties in April discussedthe number of toolroom employees that would beneeded for the next year(approximately 8 to 10),we arenot convinced that the layoffs were caused by any in-crease in the use of outside shops for work which thetoolroom employees would normally perform.Accord-ingly,the Trial Examiner's finding that the subcon-tracting out of this work after November 1969 con-stituted a change in the working conditions of thetoolroom employees is not supported by the evidence.We are convinced on the basis of the above factors thatthe General Counsel has failed to support this allega-tion by the preponderance of the evidence;We there-fore do not find this activity violative of Section 8(a)(5)of the Act and accordingly dismiss this allegation of thecomplaint.We do not agree with the Trial Examiner's findingthat Respondent violated Section 8(a)(1) of the Act bythe alleged threat of reprisal made by a supervisor fora grievance that affected the supervisor personally.Robinson,who is a union committeeman and workedin the toolroom,testified that around the first of March1970 he was personally responsible for the filing of agrievance concerning the amount of time Sanders, aproduction engineer and supervisor,worked in thetoolroom doing work normally performed by unit em-ployees.On March 18, Sanders approached Robinsonbecause some delay in production had occurred.In thisregard,Robinson testified that Sanders asked him if hewas having trouble with the welder.Sanders testifiedthat the production line in which Robinson was weld-ing was running behind the other line and that Robin-son was cleaning his welder too frequently and takingtoo much time.At this point,Sanders and Robinsonengaged in a discussion,the context of which is con-flicting according to their testimony.However, on thebasis of their testimony,the Trial Examiner states thatwhether or not Robinson was "goofing off" is of nosignificance.Nor is it significant that Sanders did notrefer to the grievance.Instead,crediting Robinson'stestimony,the Trial Examiner finds that Sanders said:"I understand you are complaining about me work-ing," and that he then said in reply to Robinson'saffirmative answer"I am going to complain about you,notworking,you have been goofing off."The TrialExaminer concluded that the clear import of the state-ment by Sanders was that he would complain aboutRobinson because Robinson was complaining aboutSanders through the filed grievances.Continuing, theTrial Examiner further concluded that Sanders'state-ment clearly contained a threat of reprisal because ofthe filing of the grievance.Contrary to the Trial Examiner,we do not agree thata clear threat of reprisal was made by Sanders becauseRobinson had filed a grievance involving him. At mostthe statement was ambiguous.In view of the above facts,together with absence ofevidence of union animosity or other unfair labor prac-tices,we are not persuaded that the Respondent bySanders'statement has violated the Act.Accordingly,we shall order that the complaint be dismissed in itsentirety.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act,as amended,the National Labor RelationsBoard hereby orders that the complaint herein be, andhereby is,dismissed in its entirety. FIFTY DIVISION, HAYES-ALBION CORP.149TRIAL EXAMINER'S DECISIONAll employees at its Bryan, Ohio, plant, excluding officeSTATEMENT OF THE CASEBENJAMIN A. THEEMAN,Trial Examiner: Local 107 of theInternational Union Allied Industrial Workers of America,AFL-CIO, (Local 107) filed the initial charge in this matteron April 30, 1970, and an amended charge on June 4, 1970.On June 12, the Acting Regional Director of Region 8 issuedhis complaint and notice of hearing alleging that Fifty Divi-sion,Hayes-Albion Corporation (Respondent) among otherthings violated Section 8(a)(1) and (5) of the National LaborRelations Act, as amended, 29 U.S.C. 151,et seq.(the Act)by (a) threatening to close the plant if Local 107 continuedto prosecute certain grievances; (b) threatening to disciplinea committeeman of Local 107 because he filed a grievance; (c)refusing to supply Local 107 with information concerning thesubcontracting of work necessary for the processing of griev-ances; and (d)refusing to bargain in good faith regarding thesubcontracting of work. Respondent denies the commissionof any unfair labor practices.The trial herein took place on August 18, 1970, in Bryan,Ohio. All parties were afforded full opportunity to partici-pate,to examine and cross-examine witnesses,and to argueorally. Briefs have been filed and carefully considered.On the basis of the record in this case, and my observationof the witnesses,' I make the following:FINDINGS OF FACT1.THE ISSUESThe issues are adequately set forth in the statement of thecase above.II.RESPONDENT'S BUSINESSRespondent is now and at all times material herein hasbeen a division of Hayes-Albion Corporation, a Delawarecorporation with plants in several States of the United States,including Michigan, Ohio, and North Carolina. The Bryan,Ohio, plant is involved in this proceeding. There, Respondentmanufactures ornamental trim, window frames, and enginecooling fans for Ford, General Motors, and Chrysler. Annu-ally in the course and conduct of its business the Bryan plantships products valued in excess of $50,000 directly to pointsoutside Ohio.It is found that Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.III.THE LABOR ORGANIZATIONIt isfound that Local 107 isa labor organization within themeaning ofSection 2(5) of the Act.IV. THE UNIT AND THE COLLECTIVE-BARGAININGAGREEMENTThe unit involved herein, within the meaning of Section9(b) of the Act, is composed of the following employees ofRespondent:'The testimony of all witnesses has been considered. In evaluating thetestimony of each witness, his demeanor was relied upon. In addition, incon-sistencies and conflicting evidence were considered. The absence of a state-ment of resolution of a conflict in specific testimony or of an analysis of suchtestimony does not mean that such did not occur. SeeBishop & Malco, Inc.,d/b/a Walker's,159 NLRB 1159, 1161. Further, to the extent that a witnessis credited only in part, it is done upon the evidentiary rule that it is notuncommon "to believe some and not all of a witness' testimony."NL.R.B.v.Universal Camera Corp.,179 F.2d 749, 754 (C.A. 2).clerical employees, Superintendents and Foremen, oranyone having authority to discipline or discharge em-ployees.For several years past, Local 107 has been the exclusiverepresentative of Respondent's employees in the unit and hasengaged in collective bargaining with Respondent with re-spect to rates of pay, hours of employment, and ottlier termsand conditions of employment. Respondent and Local 107are operating under a collective-bargaining agreement datedMay 1, 1969, and expiring May 1, 1972.V. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundFor many years the automobile industry has been gearedto a model year operation which begins not later than August1.This requires that each year automobile parts be machinedand produced by the suppliers not later than the end of July,The manufacture and supply of parts is done by many compa-nies like Respondent,known in the industry as OriginalEquipment Manufacturers, their operation as an OEM opera-tion.For many years the standard procedure among the OEMcompanies for the manufacture and sale of their products hasbeen somewhat as follows:' Respondent's sales departmentoffers its products to the automotive companies at a bid price.In preparation for the bids, the sales department requests acost quotation from the tool engineering department. Thecost quotation includes piece price and tool costs. Tool costsare based upon quotations from at least three outside toolshops which manufacture the tools and dies. Should Re-spondent get the order, the tools and dies are ordered fromone of these outside shops.' The outside shop delivers themto Respondent's tool room for Respondent's operations tostart.Dependent upon size and complexity the outside toolcompany takes from 14 to 30 weeks to construct the tools anddies.Respondent neither buys nor owns the tools and diesmade by the outside shops. The tools and dies are owned bythe customer for whom Respondent has made the frames, etc.The tools and dies remain in Respondent's plant until thecustomer advises that they may be scrapped. The scrap valuegoes to the customer.In the normal course of Respondent's business its toolroom' did not construct the tools and dies made by the out-side shops. The usual function of the tool room dealt with themaintenance and repair of these tools and dies after they weredelivered to Respondent. The tool room made modificationsand changes as required to accomodate the tools or dies toRespondent's operation, to repair damage, to replace wornout parts, or to correct certain minor errors in the tools anddies when they arrived from the outside shop.' In some casesthe tools or dies used by Respondent for the current year'sproduction were used with some changes to manufacture thenext year's product. The tool room employees also madeRespondent's procedure as outlined herein is typical.In many cases the automobile company (Respondent's customer) ap-proves or selects the outside tool shop.4Respondent'sDivisionManager stated Respondent does not "have atool room as such, we have a tool maintenance room."The room will bereferred to as "tool room."In many instances before delivery to Respondent, the outside tool shopstry out the tools and dies they construct on presses that are different thanthose in Respondent's plant.Underthe arrangement with Respondent, theoutside shops are responsible for the correctness and operability of the toolsand dies. On such occasions Respondent has required the outside tool shopto send its men into Respondent's plant to correct the errors, or Respondenthas returned the tool to the outside shop for the necessary corrections. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese changes,dismantling the old die and the restructuringthe new where necessary.The toolroom employees also made certain simple dies andtools under the following circumstances.Tools and dies aremade in sets and are considered simple or complex. Thenumber of stations(or details)in each set establishes its sim-plicity or complexity.A simple series might include one diesetwith three stations in it.A complex series includes asmany as 10 or 15 die sets with 1 or more stations in each set.The more complex the operation the more people are in-volved and the greater number of operations are performed.Two among the more simple dies are known as (1) roll sectiontransfer die and(2) cutoff die.Each of these is usually partof a complex series. Each of these is most easily separatedfrom the rest of the series. Respondent's toolroom employeeshave built roll section transfer dies and cutoff dies, either toreplace broken ones in the main series or on an experimentalbasis as required by Respondent.B.. Starting November 1969,Respondent Reducesthe Number of Toolroom EmployeesThe critical period in this case commenced November1969. For at least 15 years before that time,there had alwaysbeen sufficient work in Respondent's shop to keep the tool-room employees at work.This was so even though during thisperiod,Respondent subcontracted out some of the work usu-ally done by its toolroom employees.The number of em-ployees in the toolroom in November 1969, was 14. StartinginNovember 1969 Respondent began to lay off toolroomemployees.By June 1970 the number of employees was eight.'Of the six laid off,five went to the production line' at lesserpay in accord with the seniority program in the plant.' Onequit.Respondent attributed the layoff to the fact that there"wasn't sufficient tool work to do."Except for the layoff of the six men, working conditions inRespondent's tool room during the period November 1969 toJune 1970 were thesame asthey were prior to November1969. Tools and dies were in Respondent's plant and tool-room that had been made and delivered by outside tool shops.As occurred before November 1969, some of these tools anddies needed maintenance and repair; also a need existed forthe structuringof rollsection transfer dies or cutoff dies.Some of this work the toolroom employees performed as theyhad before.Between November 1969 and June 1970, Re-spondent sent work that could have been performed by thetoolroom employees to outside tool shops for completion.C.The Employees Demand Data Concerning WorkPerformed by Outside ShopsThe first layoff of toolroom employees occurred in Novem-ber 1969.In late 1969 or early 1970,ameeting occurredbetween toolroom employees and Babcock,plant superin-tendent,Pierce,plant engineer,and Hallett,toolroom fore-man. Pierce informed the men that there would be a layoff inthe toolroom because of lack of work. He mentioned furtherthat one of the cutoff dies built by the second shift was notcompetitive from the cost standpoint with the work of outsidetool shops. Respondent advised the employees that it wishedto bring into the toolroom employees of an outside tool shopto work on a tool or die originally made by the outside shopThe record shows three laid off in November 1969, three in Februaryand March 1970, two in April, and two in May. No attempt to reconcile thisfigure with the eight working in June was made.'Production line personnel were laid off to make room for the toolroomemployees.'In November 1969, production line employees received $1 per hour lesspay. As of thetime of the hearing the difference was 60 cents.and then in the toolroom.The employees pointed out that agrievance was pending on the same matter.'In February and March 1970, further layoffs occurred. Ameeting occurred on February 19, 1970,to discuss the layoffs,during which Hastreiter requested information about tool-work done outside. Present for Respondent were Adams,plant manager,Babcock,and Hallet.Present for the tool-room employees were Hastreiter,committee chairman,10Moore and Robinson,committeemen,Anna Studenka,presi-dent Local 107, and Sidari,I.A.W. International.Hastreiter,Robinson,Studenka,Adams, and Babcock testified as to theirversion of the discussion dealing with the demand for infor-mation.Their testimony follows:Hastreiter:I asked for a list of the work that was beingfarmed out...I requested a list of work being farmedout for processing grieviences.Robinson:A. Well, Jack(Hastreiter)got word therewas tool,dies and fixtures being made outside the shop,he asked Mr. Adams for a list of such tools dies andfixtures.Q.What did Mr. Adams say to that?A. He denied him. He told him he did not have to givehim such information,that that was part of his mana-ger's rights.Studenka:Q. Did he(Hastreiter) explain what infor-mation he wanted ...A. Farming out tool work.Adams: As I recall the conversation went, they wereasking why this was outside and as I tried to explain tothem,the work has never been in the plant, it was ex-plained time and time again,itwas originally placedoutside and they felt they could build these tools. Mr.Hastreiter said they-meaning the tool and die peoplewe had-and I said I did not feel that we could,becauseof the ability and we did not have the equipment and soforth.So, he asked for a list of dies that as he termed it `wehad sent out' and I said, well, I did not feel that I hadto give him this list of dies,that were placed on theoutside, this was something that we had done ever sincethe plant started in 1950, and that this was the manager'sprerogativeWe hadalways done this, we had never builtany tools in the plant....Q. The request that Mr. Hastreiter made was for toolsbeing made on the outside,in shops outside,before com-ing to the plant.A. Yes.Babcock: Q.... what did Mr. Hastreiter inform youregarding the tooling,at what timeA. At the grievance meeting of February 19th'... .Q.... he requested a list of all the tools that was beingbuilt on the outside....Hastreiter maintained it was a legitimate request accordingto the NLRB. Mr. Adams denied that.Hastreiter said hewould go to the NLRB with the matter. Adams respondedthat if the NLRB told him that directly he would give himthe list."On March 5, Local 107 filed two grievances with regard tothis matter,both of which were denied by Respondent. In thefirst, reference was made to the February 19 meeting and therequest for"a list of maintenance, tool or production workcontracted out ... " The grievance went on to state that Lo-The record discloses no more with regard to this meeting or its results.°He was made chairman subsequent to this meeting but was the spokes-man at the meeting." The remainder of this conversation is alleged by the General Counselas a threat to close the plant. It is treated in sec. D. FIFTY DIVISION, HAYES-ALBION CORP.151cal 107 needed "this list to determine settlement of grievances" Respondent denied the request stating that the listsare strictly company information and are not going to beissued to non-company personnel ... Thisis a managementright."In the second grievance Local 107 stated:We are grieved that tool work has been contracted outsinceNov. 5, 1969, while tool room employees wereconsidered to be surplus and put on production jobs andan equal number of production employees were laid offbecause tool room employees replaced them because ofmore seniority. If enough tool work has been keep in thisplan as was past practice these production employeeswould not have been laid off and the tool room em-ployees would not have taken a reduction in pay. Werequest all pay involved.Respondent in its denial stated:New tool work has always been placed in outside shops,except what work our tool room personnel was capableof performing on a feasible and time basis.In April 1970, Hastreiter held a meeting with Adams andBabcock. The subject of discussion was that the work forceneeded in the toolroom for the coming year would be from8 to 10 men.Since the February 19 meeting the information requestedby Local 107 has not been supplied by Respondent.Since June 1970, the record contains no evidence of, nor isLocal 107 aware of, any work done by outside shops at Re-spondent's request that could have been performed by thetool room employees.Conclusion-the Demand for Data is AmbiguousThe General Counsel contends (1) the February 19 requestfor data involved "contracted out work ... that could easilyhave been made by the tool room"; and (2) the refusal byRespondent to supply this information was violative of theAct.Respondent contends (1) the February 19 request for datainvolved work or tooling that "does not belong to the Com-pany," "when such tooling has never been built in the plantof the Company, when there is no way of building the toolingin the plant, and when the practice has been the opposite inthis company and throughout the automotive industry for theentire history of the automotive industry"; (2) such data hadno "effect upon the wages, hours, working conditions or otherconditions of employment" of the tool room employees; and(3) Respondent's refusal to give the data was not violative ofthe Act.In view of the divergent contentions, it appears that aresolution of this issue requires a determination as to exactlywhat Hastreiter asked for. Under the circumstances of thiscase and the record as a whole, it is concluded that Has-treiter's data request on February 19 (a) was ambiguous andunclear12 and subject to an interpretation that it was a requesteither for the data as contended by General Counsel, or thedata asserted by Respondent or inclusive of both;" (b) Adamsinterpreted the request to refer to the original tooling per-formed by outside shops; and (c) Adams' interpretation wasnot unreasonable." Cf.VertolDivision,BoeingCompany,182 NLRB No. 62, wherein therequests for information were clearly set forth in writing and where thecollective-bargaining agreement contained a specific clause dealing withsubcontracting of unit work." The Act does not prescribe "any special formula or form of words."Joy Silk Mills, Inc. v. N..L.R.B.,185 F.2d 732, 741, but there is no questionthat the request must be made by clear implication. Cf.Keller Industries,Inc., 170 NLRB No. 197 (TXD).In arriving at the foregoing conclusion consideration hasbeen given to the fact that there is doubt as to what was theexact language of Hastreiter's request; that one of the threeunion representatives testified that Hastreiter asked for a listof the tools, dies, and fixtures made outside the shop whichlanguage supports the interpretation reached by Adams;"that Adams in responding to Hastreiter specified that he wasreferring to the original tooling; and Hastreiter, though hehad full opportunity to do so, did not correct Adams or tellAdams that he was not after information dealing with theoriginal tooling but was after data concerning the toolingwork performed by the toolroom.The record clearly shows that original tooling had neverbeen performed in the toolroom. It had never traditionally ormaintenance and repair of the tooling or the structuring ofsimple dies.Section 8(a)(5) of the Act requires an employer to bargainwith the exclusive representative of the employees in respectto rates of pay, wages, hours of employment, or other condi-tions of employment. It is well settled that the subcontractingof unit work is a "condition of employment"; and, further,that upon request an employer is required to furnish therepresentative all information concerning the subcontractingof such work as may be reasonably necessary and relevant toadministering an existent collective-bargaining agreement orthe intelligent performance of its function as such bargainingrepresentative."No showing has been made that the original tooling per-formed by outside shops affects the wages, hours, workingconditions, or other conditions of employment of the tool-room. No showing has been made that data regarding theoriginal tooling is reasonably necessary or relevant to enableLocal 107 intelligently and effectively to carry out its bargain-ing agreementor represent the employees in the unit. Accord-ingly, it is concluded that the refusal of Respondent on Feb-ruary 19 to comply with the ambiguous request of Local 107does not constitute a refusal to bargain within the meaningof Section 8(a)(5) of the Act.It is recommended that this allegation of the complaint bedismissed.Conclusion that After November 1969 RespondentUnilaterally Changed its Work PracticeRespondent admits that prior to November 1969 and atleast since 1958 it was the practice and custom for its toolroom to maintain and repair tools and dies and to buildsimple dies. Further, all parties agreed that prior to Novem-ber 1969, Respondent had sent maintenance and repair workand simple dies for construction to outside shops; and that thesending out of such work was done when there was sufficientwork in the toolroom to keep the employees busy and withoutcausing a layoff of toolroom employees,16Starting with November 1969, Respondent changed thispractice. After November, when toolroom employees were onlayoff, or were being laid off because of lack of work Respond-ent sent to outside shops tool room work upon which the toolroom employees could work. This fact is undisputed. Thework included maintenance and repair on tools and dies, andthe manufacture of steel dies for fan blades and a series ofsimple roll section transfer dies. Hastreiter testified that if this" It is noted that the same lack of clarity exists in the two March 5grievances filed by Local 107." Fibreboard Paper Products Corporation v. N.LR.B.,379 U.S. 203;Curtiss-Wright Corporation v. N.LR.B.,347 F.2d 61 (C.A. 3).Town andCountry Manufacturing Company, Inc.,136 NLRB 1022, 1026." Except for an instance in 1967 when a grievance was filed and paid. 152DECISIONSOF NATIONALLABOR RELATIONS BOARDwork had not been sent out the toolroom employees wouldhave been fully employed during the above-mentioned 8-month period, avoiding the layoff to the lower paying job onthe production line." This change in the practice of sendingout the toolroom work without any form of layoff was unilat-erally put into existence by Respondent. At no time afterNovember 1969 did Respondent inform Local 107 of thechange nor did Respondent give Local 107 an opportunity tobargain in respect to the sending out of the toolroom workunder the changed circumstances.On the record as a whole, it is concluded that the sendingout of tool room work after November 1969 constituted achange in the working conditions of the toolroom employees.It is now well settled that such a unilateral change withoutnotice to, or negotiation with, Local 107 acts in derogationof Respondent's duty to bargain and is violative of Section8(a)(5) of the Act.Beacon Piece Dyeing and Finishing Co.,Inc.,121 NLRB 953, 956. See alsoAmerican Cyanamid Com-pany,185 NLRB No. 135; cf.C & S Industries, Inc.,158NLRB 454, 457.D. The Alleged Threat To Close the PlantHastreiter testified that during the February 19 meetingAdams said that if Local 107 went to the NLRB "and causedthe plant to close down-not by moving the equipment outbut by running low, they would phase out the operation."Robinson testified that Adams said if Local 107 "pushedthe grievances, the Hayes-Albion Corporation would eitherclose down or phase out the company."Studenka testified that Adams said that Local 107 could goto the NLRB and "possibly they [Respondent] might phaseout and close up the plant." On cross-examination whenasked to repeat Adams' statement approximately word-for-word Studenka testified that Adams said "You pursue thisavenue and it could be a possibility of closing this plantdown."Adams testified that after he told Hastreiter to "have theNLRB tell me directly and I will give you the list," theconversation continued as follows:And after that I said "If you want to continue to pursuethis avenue, on this situation, that he very easily couldbe jeopardizing all the employee's jobs, including myown because we just could not survive under this type ofoperation."The General Counsel alleges that the Adams' statementviolates Section 8(a)(1) of the Act because it was a threat to"close the plant if the Union persisted in pursuing grievancesover the information request or filed charges with theNLRB." It is found that this allegation is unsubstantiated bythe evidence. From the record as a whole, Adams' version ofhis statement is credited, particularly in light of the corrobo-ration contained in Studenka's version brought out on cross-examination.On the record as a whole it is concluded that Adams'statement related to the economic probabilities that mightensue if Local 107 insisted on bargaining or negotiating on thetools or dies originally constructed by the outside shops. 1I In" This statement was uncontroverted by Respondent." Adams testified that the Company could not survive in the keen com-petition that exists in this industry if Respondent were required to negotiatethe letting of tools into the shop. First, in Adams' opinion, Respondent's toolroom was incapable of handling the tooling normally done by outside toolshops and the automobile companies knew Respondent's capabilities. Sec-ond, production and machining in the automobile industry is geared to themodel year which begins not later than August 1. By that time all toolingmustbe completed and they must be in production. To meet this type ofstopwatch timing, production quantities must be built and inventories estab-that framework they are not coercive and do not exceed thepermissible limits of Section 8(c) of the Act. It is furtherconcluded that the Adams' statement is not a disguisedthreat. This conclusion is supported by the lack of evidencein the record of antiunion action or animosity on the part ofRespondent," the fact that the Company had acted upon andpaid grievances previously filed by the Union, and the exist-ence of a current union contract under which Local 107 andRespondent appear to be operating amicably.It is recommended that the allegation of Section 8(a)(1)violation in the complaint based on the alleged threat to closethe plant if the employees prosecuted grievances be dis-missed.E. Sanders Threatens Robinson Because of a FiledGrievanceIt is undenied that during the months of February andMarch 1970 Robert Sanders, production engineer was em-ployed in the tool room in the "door frame" area doing worknormally done by tool room employees. The engineer was asalaried personnel and not a union member. On previousoccasions, tool room employees had worked with the produc-tion engineer. Robinson, a committeeman, observed Sandersworking alone and in early March filed a grievance concern-ing the matter.On March 18, 1970, about 2:30 p.m. Sanders was acting asthe supervisor in the toolroom. Robinson was operating awelder and some delay in production occurred. The followingconversation occurred in accord with the credited testimonyof Robinson:20A.... he says: "I understand you are complainingabout me working."And, I said: "That's right."And, he said: "I am going to complain about you notworking, you have been goofing off."Q. What did you way-well, did he say anything else?A. I told him he had better not do it and he said I hadbetter quit it or he would have me put out the door.Whether or not Robinson was "goofing oft" is of no signifi-cance. Nor is it significant that Sanders did not refer to thegrievance. The only complaint made by Robinson was in theform of the grievance. The clear import of the statement bySanders was that he would complain about Robinson becauseRobinson was complaining about Sanders through the filedgrievance. Clearly Sanders' statement contained a threat ofreprisal because of the filing of the grievance, It is well settledthat an employee filing a grievance is engaged in protected,concerted activities and is protected by the Act. SeeTrailmo-bile Division, Pullman Incorporated,168 NLRB 230, enfd. inpart 407 F.2d 1006 (C.A.5). A threat of reprisal constitutesa violation of Section 8(a)(1) of the Act. It is so found.Upon the foregoing factual findings and conclusions, Imake the following:lished by Respondent by the end of July at the latest. In Adams' opinion thisprecise timing would not permit the negotiation with the Union with regardto the question of letting tools into the shop." The 8(a)(1) violation found in the next section is not considered gen-eral union animus on the part of Respondent. Though Respondent is respon-sible for the actions of its supervisors, nevertheless, the incident appears tobe an isolated instance of a supervisor threatening reprisal for a grievancethat affected the supervisor personally.10Sanders denied the conversation occurred. Sanders testified that Rob-inson called him "a damned liar but, it was stronger than that" and hewarned Robinson to watch his language or he would go home for the restof the day. Robinson admitted that he used the words "damned liar." Thecredited testimony preceded the name-calling. FIFTY DIVISION, HAYES-ALBION CORP.153CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.Local 107 is a labororganizationwithin themeaning ofSection 2(5) of the Act.3.All employees at Respondent's Bryan, Ohio, plant, ex-cluding office clerical employees, superintendents, and fore-men, or anyone having authority to discipline or dischargeemployees, constitute a unit appropriate for the purposes ofcollectivebargainingwithin themeaningof Section 9(b) ofthe Act.4.Local 107 has been for several years and now is theexclusive representative of the employees in the said unit forthe purposes of collective bargaining within the meaning ofSection 9(a) of the Act.5. By threatening an employee because he filed a grievance,Respondent interfered with, restrained, and coerced its em-ployees in the exercise of rights guaranteed by Section 7 of theAct, therebyengagingin unfair labor practices within the,meaningof Section 8(a)(1) of the Act.6.Respondent, by unilaterally changing its practice withregard to toolroom work normally and regularly performedby tool room employees has engaged in and is engaging inunfair labor practices affecting commerce within themeaningof Section 8(a)(5) and (1) of the Act.7.The aforesaid acts are unfair labor practices within themeaningof Section 2(6) and (7) of the Act.8.Other than as found above, Respondent has not engagedin unfair labor practices within the meaning of the Act.THE REMEDYHaving found that Respondent has engaged in certain un-fair labor practices, I shall recommend that it be ordered tocease and desist therefrom and take certain affirmative actionin order to effectuate the policies of the Act.The record shows that Respondent and Local 107 agreedon the number of employees in the toolroom for 1970-1971.Further, Local 107 states that since June 1970 Respondenthas not sent to outside shops any work customarily done bythe toolroom. Thus, it would appear that work conditions inthe toolroom are back to where they were prior to November1969. Accordingly, the remedy herein will require Respond-.ent not to change the terms and conditions of employmentwithout first notifying Local 107 and affording it an oppor-tunity to bargain collectively over the proposed change. How-ever, to restore the situation as far as possible to the situationthat existed prior to the occurrence of the unfair labor prac-tice, the Respondent should be charged with the monetaryloss incurred by the laid off employees by reason of its unilat-eral action during the period from November 1969 throughJune 1970. The recommended order will provide accord-ingly-11 Such monetary remedy shall be computed in the man-ner set forth inF W. Woolworth Company,90 NLRB 289,with interest thereon,IrisPlumbing & Heating Co.,138NLRB No. 716.[Recommended Order omitted from publication.]"Royal Plating and Polishing Co., Inc.,148 NLRB 545, 549;Spun-feeCorp., etc.,152 NLRB 943, 947. Cf.Jersey Farms Milk Service, Inc.,148NLRB 1392, 1393;Ozark Trailers, Inc.,161 NLRB 561, 571.